Name: Council Regulation (EEC) No 1740/92 of 30 June 1992 fixing for the 1992/93 marketing year the amount of the aid for durum wheat
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 180 / 4 Official Journal of the European Communities 1 . 7 . 92 COUNCIL REGULATION (EEC) No 1740 /92 of 30 June 1992 fixing for the 1992 /93 marketing year the amount of the aid for durum wheat wheat ( 5 ); whereas , since the intervention price is maintained at the level for the 1991 / 92 marketing year , the level of aid should also be maintained for the 1992 / 93 marketing year , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 2727 / 75 of 29 October 1975 on the common organization of the market in cereals (*), and in particular Article 10 (3 ) thereof, Having regard to the proposal from the Commission ( 2 ), Having regard to the opinion of the European Parliament ( 3 ), Having regard to the opinion of the Economic and Social Committee ( 4 ), Whereas the purpose of the aid for durum wheat is to ensure a fair standard of living for farmers in regions of the Community where such production constitutes a traditional and important part of agricultural production; whereas these areas were specified by Council Regulation (EEC) No 3103 / 76 of 16 December 1976 on aid for durum Article 1 For the 1992 / 93 marketing year , the aid for durum wheat referred to in Article 10 of Regulation (EEC) No 2727 / 75 is hereby fixed for the regions listed in the Annex to Regulation (EEC) No 3103 / 76 at ECU 181,88 per hectare . Article 2 . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from the beginning of the 1992 / 93 marketing year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 June 1992 . For the Council The President Arlindo MARQUES CUNHA (*) OJ No L 281 , 1.11 . 1975 , p. 1 . As last amended by Regulation (EEC ) No 1738 / 92 (see page 1 of this Official Journal ). ( 2 ) OJ No C 119 , 11 . 5 . 1992 , p. 6 . ( 3 ) OJ No C 150 , 15 . 6 . 1992 . ( 4 ) Opinion delivered on 29 April 1992 (not yet published in the Official Journal ). ( 5 ) OJ No L 351 , 21 . 12 . 1976 , p . 1 . As last amended by Regulation (EEC) No 3656 / 90 (OJ No L 362 , 27 . 12 . 1990 , p . 34 ).